Citation Nr: 0739017	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel 
syndrome.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in May 2004 and July 2005.  

(The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable to 
his period of military service.

2.  The veteran does not have tinnitus attributable to his 
period of military service.

3.  The veteran does not have carpal tunnel syndrome 
attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

3.  The veteran does not have carpal tunnel syndrome that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has hearing loss, tinnitus, and 
carpal tunnel syndrome related to his military service, 
including service in the Republic of Vietnam.  The veteran's 
representative averred that the veteran is a combat veteran 
and entitled to service connection under 38 U.S.C.A. 
§ 1154(b).  

The veteran's service medical records (SMRs) and personnel 
records have been associated with the claims file.  The 
December 1965 entrance examination included audiometric 
testing which revealed puretone thresholds of 0, 0, 0, and 45 
decibels in the right ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively, and 0, 0, 0, and 0 decibels for the left 
ear, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
The SMRs are negative for any reference to complaints, 
treatment, or diagnoses of hearing loss, tinnitus, or carpal 
tunnel syndrome.  The October 1967 separation examination 
also included audiometric testing which revealed puretone 
thresholds of 10, 5, 5, and 10 decibels in the right ear, at 
500, 1,000, 2,000, and 4,000 Hertz, respectively, and 0, 5, 
5, and 10 decibels for the left ear, at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively.  The personnel records reveal 
service in the Republic of Vietnam from September 1966 to 
October 1967.  The veteran's DD214 revealed no decorations, 
medals, badges, commendations, citations, or campaign medals 
indicative of combat service.  

Associated with the claims file is an audiology consultation 
performed at Impact Hearing Conversation, Inc., dated in 
April 1978.  The consultation concluded that the audiometric 
results indicated possible early hearing loss.  

Associated with the claims file is a nerve conduction and 
electromyography (EMG) report dated in June 2005 performed by 
G. Varghese, M.D.  The study showed moderate to severe 
bilateral carpal tunnel syndrome with more severity on the 
right.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2003 to January 2006.  The 
records indicate that the veteran was seen for complaints of 
bilateral carpal tunnel syndrome in November 2005.  The 
veteran reported that he worked as a typist for many years.  
The veteran underwent a left carpal tunnel release surgery in 
November 2005.  

The veteran was afforded a VA examination in March 2005.  The 
veteran reported that he was a radio operator in the Army and 
that the earphones and transmitters were very noisy.  He 
denied post-military occupational noise exposure.  He 
reported bilateral tinnitus since service.  Audiometric 
testing revealed puretone thresholds of 25, 25, 35, 45, and 
60 decibels in the right ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively, and 20, 25, 40, 50, and 65 
decibels for the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Speech recognition scores were 88 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed the veteran with mild to moderately severe 
sensory hearing loss bilaterally.  The examiner reviewed the 
veteran's claims file and noted that the veteran had normal 
hearing at his discharge from service and he opined that it 
was less likely than not that the veteran's hearing loss and 
tinnitus were caused by or as a result of military service.  

The veteran submitted a letter from Harmony Printing and 
Development Company dated in February 2006.  The letter 
indicated that the veteran was employed in a pressroom from 
February 1981 to July 1996 and during that time period did 
not claim carpal tunnel syndrome. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that under 38 U.S.C.A. § 1154(b) (West 2002), 
VA is required to accept as sufficient proof satisfactory lay 
or other evidence, with respect to an injury or disease 
claimed to have been incurred during combat, even in the 
absence of official records to corroborate incurrence of the 
claimed injury or disease, provided that the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, and to resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) (2007).  In this instance however, even assuming the 
applicability of section 1154(b) to the veteran's claim, the 
statute does not obviate the requirement of medical evidence 
of a causal relationship between a disability and what 
happened during military service.  See, e.g., Pond, supra.

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

In this case there is no evidence of the veteran having 
hearing loss during service or a documented sensorineural 
hearing loss that met the criteria for a compensable rating 
within one year after service.  The veteran's separation 
examination reflected normal hearing bilaterally.  The 
veteran submitted an audiology consultation performed at 
Impact Hearing Conversation, Inc., dated in April 1978.  The 
consultation concluded that the audiometric results indicated 
possible early hearing loss.  The March 2005 VA examiner 
diagnosed the veteran with mild to moderately severe sensory 
hearing loss bilaterally.  He noted that the veteran had 
normal hearing at his discharge from service and he opined 
that it was less likely than not that the veteran's hearing 
loss was caused by or as a result of military service.  

The veteran has argued that he was exposed to acoustic trauma 
while in service, which resulted in his hearing loss.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his exposure to noise in service.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus opinion to 
link the current disability to military service, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is qualified to identify the acoustic trauma he 
experienced in service.  However, there is no medical opinion 
evidence that specifically relates the veteran's hearing loss 
to the in-service noise exposure.  The first evidence of a 
documented sensorineural hearing loss was in March 2005, 
almost forty years after the veteran separated from service, 
and no medical opinion evidence is of record that contradicts 
the VA examiner's opinion.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for hearing loss.

Tinnitus

As noted in the analysis above, the veteran reported that he 
experienced noise exposure during military.  Nevertheless, 
the available record does not show that he complained of 
tinnitus during service.  While the veteran is capable of 
providing information regarding his exposure to noise in 
service, and that he now experiences ringing in his ears, as 
a layperson, he is not qualified to offer medical opinions.  
See Espiritu, supra.  The VA examiner has stated that it was 
less likely than not that the veteran's tinnitus was caused 
by or as a result of military service.  This opinion was 
based on the fact that the veteran had normal hearing at his 
discharge from service.  In light of the absence of other 
evidence of record to contradict such medical opinion 
evidence, and for the same reasons that service connection 
for hearing loss is denied, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

Carpal Tunnel Syndrome

The SMRs are negative for a diagnosis of carpal tunnel 
syndrome.  The EMG performed by Dr. Varghese reveals that the 
veteran was diagnosed with bilateral carpal tunnel syndrome 
in June 2005 and VA outpatient treatment reports of record 
indicate that the veteran underwent a left carpal tunnel 
release in November 2005.  While the veteran is competent to 
describe the symptoms he experienced in service and since, he 
is not competent to diagnose those symptoms or to say that 
currently shown carpal tunnel syndrome is traceable to his 
period of military service.  None of the medical evidence of 
record includes an opinion linking carpal tunnel syndrome to 
the veteran's military service.  Given the absence of a nexus 
opinion linking the veteran's current carpal tunnel syndrome 
to military service, the Board finds that the preponderance 
of the evidence is against the claim.  The absence of 
problems during service or for so many years after service, 
along with the statement from the former employer weigh 
against the veteran's evidentiary assertions.

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
letters dated in March 2004 and April 2005.  He was informed 
of the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings and 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), no such 
issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports 
and VA treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for hearing loss, 
tinnitus, or carpal tunnel syndrome should be granted.  As 
for whether further action should have been undertaken by way 
of obtaining an additional medical opinion on the question of 
whether any current bilateral carpal tunnel syndrome is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the veteran has been treated for 
carpal tunnel syndrome, but there is no indication, except by 
way of unsupported allegation, that he has carpal tunnel 
syndrome that may be associated with military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.


REMAND

The Board has determined that this case must be remanded for 
further development of the claim of service connection for 
PTSD.  

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2007).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran several 
letters and generally advised him of the evidence/information 
required to substantiate claims for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  

The veteran submitted a statement received in April 2004.  He 
reported, among other things, that he witnessed an officer 
trip a mine or booby trap in August 1967 in Vietnam.  He said 
the officer was either killed or wounded.  A lay statement 
from R.S., a fellow service member of the veteran, received 
in May 2007 indicates that R.S. recalled the incident in 
which an officer stepped on a mine and was either wounded or 
killed.  

The veteran's representative submitted an informal hearing 
presentation in which the representative indicated that a 
combat chronology should be requested in order to verify that 
the veteran's unit was involved in combat during his service 
in Vietnam.  The representative noted that neither the 
veteran's morning reports nor unit reports were requested and 
those documents could serve to verify that the veteran's unit 
came under mortar and rocket attacks.  

In light of the veteran's contentions and those of R.S., the 
Board has determined that an attempt to verify the occurrence 
of the veteran's claimed in-service stressors should be made.  
The veteran should be asked to provide details regarding each 
stressful experience that he believes led to his having PTSD.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2003 to January 2006 and letters 
from M. Baker, LMSW, of the Vet Center in Kansas City, 
Missouri dated in July 2004 and January 2005.  The VA 
treatment reports indicate that the veteran was diagnosed 
with PTSD and treated for such at VA.  Ms. Baker indicated 
that the veteran met the diagnostic criteria for PTSD.  In 
the July 2004 letter Ms. Baker linked the diagnosis to the 
fact that the veteran was a radio transmission operator and 
was responsible for relaying information regarding soldiers 
missing in action, wounded in action, or killed in action.  

Associated with the claims file is a psychological evaluation 
dated in June 2003 performed by I. Puscariu, M.D.  Dr. 
Puscariu diagnosed the veteran with mood disorder secondary 
to general medical condition and alcohol dependence in 
remission.  

The veteran has not been afforded a VA examination to 
determine whether he in fact suffers from PTSD linked to a 
verified stressor.  In addition, as noted above, the veteran 
has been diagnosed with disorders other than PTSD.  In order 
to properly assess the veteran's claim, the veteran should be 
afforded a psychiatric examination which includes 
psychological testing.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2007).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
38 U.S.C.A. § 5103(a) (West 2002).  
Ensure that the provisions of 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) are fully complied with 
and satisfied.

2.  An attempt to verify the 
occurrence of the veteran's claimed 
in-service stressors should be made.  
The veteran should be asked for 
greater detail regarding each 
claimed stressor-date, location, 
etc.  All agencies that might assist 
in this investigation should be 
contacted.  Search for the veteran's 
unit history and/or morning reports 
that might pertain.  Any information 
obtained should be associated with 
the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should 
be placed in the claims file.  

3.  The veteran should be afforded a 
VA psychiatric examination.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  Psychological testing 
that includes tests to determine 
whether the veteran in fact has PTSD 
should be conducted.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


